Citation Nr: 0309221	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  00-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include major depression and post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1968 to January 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 1999 
rating decision of the Reno, Nevada Regional Office (RO).  In 
December 2002, the veteran was afforded a hearing at the RO 
via videoconference before the undersigned Veterans Law 
Judge.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  The veteran was advised in March 2003 of 
the pertinent mandates and implementing regulations of the 
VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs,   F.3d  Nos. 02-
7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The Federal 
Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid because 
in conjunction with 38 C.F.R. § 20.1304, it allowed the Board 
to consider additional evidence without having to remand the 
case to the agency of original jurisdiction for initial 
consideration and without having to obtain the appellant's 
waiver, which was contrary to 38 U.S.C. § 7104.  38 C.F.R. 
§ 19.9(a)(2)(ii) was held invalid in that it provided 30 days 
to respond to notice, which was contrary to 38 U.S.C. 
§ 5103(b), which provides a claimant one year to submit 
evidence.

The veteran essentially contends that he developed a 
psychiatric disability (to include depression and PTSD) as a 
result of his service in Vietnam.  He indicates that he came 
under attack while refueling vehicles, killed several South 
Vietnamese, and was temporarily lost from his unit.  
Regarding these stressors, the Board notes that while the RO 
associated certain service personnel records with the claims 
folder (and certain claimed stressors may be incapable of 
verification), there has been no attempt to verify those 
stressors that may be verifiable.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice 
of the enactment and provisions of the 
VCAA, including specific information 
regarding what evidence VA has obtained 
or will obtain on his behalf, and what 
evidence or information he is responsible 
for obtaining or providing.  If further 
evidence is identified, the VA should 
obtain such evidence and associate it 
with the claims file.  

2.  The veteran should be asked to 
identify all sources of recent medical 
treatment (VA and private) he received 
for depression and/or PTSD from November 
2001 to the present.  The RO should 
obtain copies of complete records from 
all sources identified.  This should 
specifically include records of treatment 
from the VA Medical Center in Las Vegas, 
Nevada (including by Drs. Corde and 
Komaudari) from November 2001 to the 
present.  

3.  The RO should ask the veteran to 
provide a comprehensive statement 
regarding his alleged stressors.  This 
must specifically include details 
(location, units involved, date, names of 
any killed or injured) of the alleged 
incident when he came under attack while 
refueling vehicles.  

4.  If the veteran provides sufficient information 
to proceed with verification, the RO should contact 
the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) with a request for any available 
information which might corroborate the veteran's 
alleged in-service stressors.  The veteran served 
in Company B, 4th Platoon, 9th Supply and 
Transportation Unit, 9th Infantry Division.  
USASCRUR should be provided with a description of 
the alleged stressors supplied by the veteran; and 
copies of any personnel records showing the 
veteran's service dates, duties, and units of 
assignment.  The RO should also provide USASCRUR 
with copies of previously submitted stressor 
statements, which are in the claims file.

5.  The RO must thereafter make a 
specific determination, based on the 
complete record, including all evidence 
compiled pursuant to this Remand, as to 
whether the veteran was exposed to a 
stressor or stressors in service.  The RO 
must determine which, if any, of the 
claimed stressor or stressors are 
verified.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

6.  After the actions ordered above are 
completed, and if the RO determines that 
the veteran was indeed exposed to a 
stressor event in service, the veteran 
should be scheduled for a VA examination 
to determine whether he indeed has PTSD 
based on such stressor.   The claims file 
should be provided to, and reviewed by, 
the examiner, who should explain the 
rationale for any opinion given.  

7.  After the development ordered above 
is completed, as well as any other action 
deemed necessary, the RO should review 
the record and re-adjudicate the issue on 
appeal.  If the benefit sought remains 
denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the veteran and his 
representative ample opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further review, 
if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




